In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 No. 06-20-00046-CV



  CERPANGHA COMMERCIAL GROUP, INC., Appellant

                          V.

         BANCORPSOUTH BANK, Appellee




         On Appeal from the 5th District Court
                 Bowie County, Texas
            Trial Court No. 18-C-0316-005




                     Per Curiam
                                           ORDER

       The Court has been notified that Cerpangha Commercial Group, Inc., the appellant in this

matter, filed a voluntary petition for bankruptcy on or about September 18, 2020, in the United

States Bankruptcy Court for the Western District of Arkansas under cause number 4:20-bk-

72024. Pursuant to the Bankruptcy Code, further action in this appeal is automatically stayed,

see 11 U.S.C.A. § 362 (West, Westlaw current through P.L. 116-158), and under Rule 8.2 of the

Texas Rules of Appellate Procedure, the appeal is suspended, see TEX. R. APP. P. 8.2.

       Accordingly, this appeal is hereby abated and, for administrative purposes, will be treated

as closed. Any party may reinstate the appeal by promptly filing a motion to reinstate including,

as an attachment, either a certified copy of an order showing that the automatic bankruptcy stay

has been lifted or any other authenticated document demonstrating that reinstatement is

permitted by federal law and/or the United States Bankruptcy Court for the Western District of

Arkansas. See TEX. R. APP. P. 8.3(a). Any party may also move to sever the appeal in

accordance with the provisions of Rule 8.3(b) of the Texas Rules of Appellate Procedure. See

TEX. R. APP. P. 8.3(b).

       In the event of reinstatement, any period that began to run but had not expired at the time

of suspension will begin anew when the appeal is reinstated. Any document filed while the

proceeding is suspended will be deemed filed on the same day, but after, the Court reinstates the

appeal. TEX. R. APP. P. 8.2, 8.3.

       In accordance with Rule 8.2 of the Texas Rules of Appellate Procedure, we suspend this

appeal by abating it. See TEX. R. APP. P. 8.2.


                                                 2
      IT IS SO ORDERED.



                           BY THE COURT



Date: September 25, 2020




                           3